Citation Nr: 1604716	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the evaluation for the service-connected chronic lumbar strain from 40 percent to 20 percent, effective January 1, 2010, was proper.

2.  Entitlement to an increased evaluation for chronic lumbar strain in excess of 40 percent prior to January 1, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1978 to February 1998.  

In a July 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina proposed to reduce the evaluation of the Veteran's service-connected chronic lumbar strain from 40 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision which effected the proposed reduction.  

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the October 2009 rating decision was issued subsequent to the Veteran's February 2009 claim for an increased rating and request for TDIU due to his service-connected chronic lumbar strain.  Also, the Veteran has consistently argued in relation to this appeal that he not only seeks restoration of the 40 percent rating, but that his disability warrants an increased rating.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating, to include TDIU, for such disability.  As noted in the prior Board decision, although the Veteran did not file a notice of disagreement with respect to the denial of TDIU, the Court of Appeals for Veterans Claims has held that TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, that matter is before the Board as well.  

This matter was previously remanded by the Board in March 2013 for further procedural development.  The matter is back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from September 2005 to August 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO increased the Veteran's evaluation for his chronic lumbar strain to 40 percent disabling, effective April 3, 2007. 

2.  In an October 2009 rating decision, the RO reduced the Veteran's rating for his chronic lumbar strain to 20 percent, effective January 1, 2010. 

3.  At the time of the reduction, the 40 percent disability evaluation for the chronic lumbar strain had been in effect for less than five years.

4.  The preponderance of the evidence fails to establish that the objective improvement in the low back noted in the April 2009 examination report actually reflects improvement under the ordinary conditions of life.

5.  For the entire period on appeal, the Veteran's service-connected chronic lumbar strain (currently diagnosed as degenerative disc disease of the lumbar spine) has not manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The reduction in the rating for chronic lumbar strain from 40 percent to 20 percent effective January 1, 2010, was improper, and restoration of the 40 percent rating is warranted for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 40 percent the service-connected chronic lumbar strain (currently diagnosed as degenerative disc disease of the lumbar spine) have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the claims in March 2013.  The Board instructed the RO to: (1) request that the Veteran submit or identify any medical records pertaining to treatment he may have received for his back disability; (2) attempt to obtain records pertaining to recent treatment the Veteran may have received at a facility named "Robinson," as well as at "Fort Bragg Medical Clinic Mildred Clark, Fort Bragg Womack Medical Center" and "Troop Medical Clinic, Womack Army Medical Center"; (3) obtain recent VA treatment records dating from October 2008 to October 2009, and from November 2009; (4) obtain a clarification opinion (or another VA examination) regarding whether the reduced hip extension noted in the July 2011 VA examination was indicative of a neurological abnormality associated with the chronic lumbar strain disability; and (5) readjudicate the claims.

In a statement dated in May 2013, the Veteran requested that the RO obtain all medical records for his lumbar spine condition from the Fayetteville VA Medical Center (VAMC).  He indicated that he had never been seen at a non-VA facility for his back condition.  In August 2014, the Veteran submitted a VA Form 21-4142 for the Womack Army Medical Center in Fort Bragg for the dates from October 2008 to June 2014.  In February 2015, the RO requested that the Veteran either send any private treatment records related to his back condition from October 2008 to June 2014 and/or complete a VA Form 21-4142 identifying any outstanding medical records he would like the RO to obtain.  In February 2015, the RO obtained all outpatient treatment records from the Womack Army Medical Center dated from October 2008 to June 2014, as identified by the Veteran in the August 2014 VA Form 21-4142.  The RO also obtained the Veteran's treatment records from the Fayetteville VAMC dated from September 2005 to August 2015.  In September 2015, the RO afforded the Veteran a VA examination for his lumbar spine disability.  In the examination report, the September 2015 examiner specifically addressed the question posed by the Board regarding limitation of hip extension, and whether there was any neurological abnormality associated with the service-connected chronic lumbar strain.  The RO readjudicated the claims in an October 2015 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the rating reduction decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139  (2010); VAOPGCPREC 71-91 (November 7, 1991).

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in March 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his back disability.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

In February 2015, the VA attempted to obtain any outstanding Social Security Administration (SSA) records.  However, in a response dated that same month, the SSA indicated that the Veteran had never applied for SSA benefits, and it did not have any medical records pertaining to the Veteran.  Moreover, the Veteran has never indicated that he applied for, or has ever been in receipt of, any SSA disability benefits.  Having reviewed the record, the Board concludes that it is reasonably certain that there are no outstanding SSA records pertaining to the Veteran.

Additionally, the Veteran was afforded VA medical examinations for his chronic lumbar strain in July 2008, April 2009, July 2011, and September 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as discussed above, in response to the Board's March 2013 remand instructions, a clarifying opinion was obtained in September 2015.  The September 2015 opinion adequately addressed the question posed by the Board.

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III. Legal Criteria

The Veteran contends that the rating reduction from 40 percent to 20 percent for his chronic lumbar strain was improper.  Further, the Veteran argues he is entitled to an increased rating in excess of 40 percent for his service-connected chronic lumbar strain.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169(1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344. The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 40 percent rating had been in effect for less than five years at the time the reduction took place. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Historically, service connection for a chronic lumbar strain was granted in a February 2004 rating decision, along with a 20 percent rating effective August 27, 2003, the date of the Veteran's claim.  In April 2007, the Veteran filed a claim for an increased rating for his service-connected chronic lumbar strain.  A July 2008 rating decision increased the rating for the chronic lumbar strain to 40 percent, effective April 3, 2007, the date of the Veteran's claim for increase.  In February 2009, the Veteran filed a claim for an increased rating and a claim for entitlement to TDIU due to his service-connected chronic lumbar strain.  In July 2009, the RO proposed to reduce the evaluation of the Veteran's service-connected chronic lumbar strain from 40 percent to 20 percent.  In October 2009, the RO issued a rating decision reducing the rating for the chronic lumbar strain to 20 percent, effective from January 1, 2010. 

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014). Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's service-connected right chronic lumbar strain is evaluated under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2015). 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999). Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

IV. Rating Reduction

The Veteran's 40 percent rating for his chronic lumbar strain was based on a July 2008 VA examination showing, in pertinent part, range of motion to forward flexion limited to 30 degrees with pain.  Extension was to 20 degrees.  There was no fatigue, weakness, or lack of endurance.  Repetitive motion did not increase the loss of range of motion.  There were no postural abnormalities or fixed deformities.  There was no atrophy or spasm.  Straight leg raise testing was negative.  Deep tendon reflexes were equal bilaterally.  The Veteran had normal sensation and strength.  At the time of the examination, the Veteran reported pain in the center of the lumbar area that radiates into both lower extremities.  He reported flare-ups with strenuous activity.  He indicated that he used a cane and wore a lumbosacral corset.  He reported that he had no problems with activities of daily living.  He noted that his back hurt daily, and he quit his job stocking vending machines in 2002 because of the back pain.  He noted lots of stooping, bending, and lifting that caused pain. 

In a VA treatment record dated in October 2008, the Veteran complained of chronic low back pain with radiation to his right leg and tingling.  Examination revealed mild stiffness of the back without any neurological problems.  The assessment was low back pain.

During the April 2009 VA examination for his claim for an increased rating, the Veteran complained of daily, sharp pain of a moderate severity.  He reported decreased motion, stiffness, pain, and radiation of pain down his right lower extremity.  There was no history of fatigue, weakness, spasms, or flare-ups.  There were no incapacitating episodes.  The Veteran denied using any devices for ambulation, but indicated that he could only walk 50 feet.  His gait was normal.  There was no ankylosis.  Muscle tone was normal, and there was no atrophy.  Strength and sensation were normal.  Deep tendon reflexes were 2+.  Range of motion to forward flexion was limited to 40 degrees with pain and extension was to 10 degrees.  There was no increase with repetitive use of the joint and no ankylosis.  The Veteran indicated that he was unemployed; he reported significant effects on his usual occupation due to pain.  He noted mild effects on shopping and traveling; moderate effects on chores, exercise, and recreation; and severe effects on sports.  The examiner indicated that the Veteran was capable of sedentary work only, and could not lift greater than 20 pounds.

In a rating decision dated in October 2009, the RO reduced the rating for the Veteran's chronic lumbar strain to 20 percent, effective January 1, 2010.  The decision to reduce the Veteran's disability rating was based on the results of the May 2008 VA examination.  In particular, the RO noted that the April 2009 examination revealed forward flexion to 40 degrees.  In the decision, the RO also considered a submission dated in September 2009, in which the Veteran argued that his service-connected chronic lumbar strain had not improved, and had, in fact, worsened.  

Post-reduction, in a VA treatment record dated in October 2009, the Veteran complained of chronic low back pain with radiation to his right leg and tingling; he received a TENS unit for pain control.  A lumbar spine x-ray dated in October 2009 revealed mild anterolisthesis of L5 on S1 with degenerative disc changes.  In December 2010, the Veteran ambulated with a cane.  The Veteran noted that he was unemployed.

On VA examination in July 2011, the Veteran indicated that his low back condition had progressively worsened since onset.  He reported severe weekly flare-ups of low back pain lasting hours.  He indicated that he was not able to perform chores during these flare-ups.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasm, daily spine pain of a severe intensity, and radiation of pain down the back of the left leg.  He denied incapacitating episodes.  He reported use of a cane for ambulation.  The Veteran indicated that he was able to walk more than a quarter mile, but less than one mile.  His gait was abnormal; he demonstrated short steps with walking.  There was no cervical or thoracolumbar spine ankylosis.  There was objective evidence of spasm, guarding, pain with motion, and tenderness. Atrophy and weakness were not present.  The muscle spasm, localized tenderness, or guarding were not severe enough to cause an abnormal gait or spinal contour.  Flexion was to 70 degrees; extension was to 15 degrees; left lateral flexion was to 20 degrees; left lateral rotation was to 20 degrees; right lateral flexion was to 25 degrees; and right lateral rotation was to 10 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  Muscle strength was 5/5, with the exception of hip extension, which was 4/5.  Muscle tone was normal, and there was no atrophy.  The examiner diagnosed lumbar degenerative disc disease as a continuation of the service-connected chronic lumbar strain.  As to effects on usual daily activities, the Veteran reported that he was unable to perform house chores or play with his grandchildren the way he would like.

In a VA treatment record dated in February 2012, the Veteran complained of chronic low back pain.  He noted that he was unemployed.  In March 2013, the Veteran complained of chronic low back pain radiating down his right leg.  In routine follow-up appointments in March 2014 and July 2014, the physician noted a history of backache.  The Veteran reported that he went to the gym and rode three miles daily.  He ambulated without assistance.  His gait and balance were stable.  The assessment was low back pain.  The physician noted treatment with Tylenol, Methocarbamol, and a back brace.

On VA examination in September 2015, the examiner noted a diagnosis of lumbar degenerative disc disease.  The Veteran reported worsening of symptoms since his last VA examination; he described low back pain with radicular pain down the right leg on a daily basis.  He reported flare-ups; he described flare-ups as pain starting in the lower back and shooting down the right leg.  The Veteran described his functional impairment as an inability to run; lift greater than 25 pounds; and perform push-ups or sit-ups.  Forward flexion was to 50 degrees; extension was to 10 degrees; right and left lateral flexion were to 20 degrees; and right and left lateral rotation were to 20 degrees.  There was pain with range of motion.  The Veteran described difficulties bending down to tie his shoe due to the pain on range of motion.  There was evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness of pain on palpation.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was additional loss of function after three repetitions; forward flexion was to 40 degrees.  The examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time; in terms of range of motion, the examiner found that forward flexion would be reduced to 40 degrees.  

The Veteran had muscle spasm and localized tenderness at L3-5 paraspinal muscles bilaterally; this did not result in an abnormal gait or spinal contour.  There was no evidence of guarding.  The examiner noted interference with sitting and standing.  Muscle strength was 5/5, and there was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal, and the straight leg raise test was negative.  The Veteran had symptoms of radiculopathy; there was mild constant pain, mild intermittent pain, mild paresthesias, and mild numbness in the right lower extremity.  Radiculopathy findings involved L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side.  The examiner found that the severity of the radiculopathy on the right was mild; the examiner did not find any radiculopathy on the left.  There was no ankylosis.  There were no other neurologic abnormalities.  The examiner found that the Veteran had intervertebral disc syndrome; however, he had not had any incapacitating episodes requiring bed rest prescribed by a physician in the past 12 months.  The examiner noted regular use of a brace for support/pain control and a cane for ambulation.  The examiner found that the Veteran's low back disability impacted his ability to work; she noted limitations with prolonged standing, walking, lifting greater than 25 pounds, and bending.

The issue here is whether an improvement in the Veteran's low back disability occurred after January 2010.  As stated above, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination. Schafrath, supra; Brown, supra. 

In this case, based on the history of the Veteran's low back disability, the clinical findings, and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Comparing the July 2008 and April 2009 examinations, the Veteran's flexion went from 30 degrees with pain to 40 degrees with pain.  Thus, the objective medical evidence shows improvement in flexion.  As a result, an improvement in the disability level with respect to forward flexion has been shown.

However, the evidence of record does not indicate that the objective improvement in forward flexion reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, at the time of the rating reduction, the Veteran continued to complain of limited range of motion, pain, stiffness, and significant occupational impairment.  Notably, his extension decreased.  Moreover, post-reduction, the Veteran consistently reported limitation of motion and pain, which significantly impacted his ability to work.  The Veteran has at no time stated that his ability to perform everyday functions has improved.  The Board also observes that the Veteran has not reported any noticeable improvement in function since January 2010; the Veteran's descriptions of his functional limitations on his activities of daily living and ability to work due to his chronic lumbar strain have remained the same.  In particular, in the April 2009 examination, the Veteran reported that he could not walk more than 50 feet.  The examiner indicated that the Veteran was capable of sedentary work only, and could not lift over 20 pounds.  The statements are not inherently incredible and in fact are generally consistent with the treatment record and examinations.  As the preponderance of the evidence does not show that the objective improvement in the flexion of the low back reflects an improvement in the Veteran's ability to function during everyday life, the reduction in rating was improper.

The Board finds that the reduction in rating from 40 percent to 20 percent for the chronic lumbar strain was improper, and a restoration of the prior 40 percent rating, effective January 1, 2010, is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421. The Board will now determine whether an increased rating in excess of 40 percent for the period on appeal is warranted.

V.  Increased Rating

As discussed above, the Board has restored the Veteran's 40 percent rating for his service-connected chronic lumbar strain (now diagnosed as degenerative disc disease of the lumbar spine) for the entire period on appeal.  The Board will now address whether the Veteran is entitled to a rating in excess of 40 percent at any time during the appeal period.  The Board finds that, for the entire period on appeal, a rating greater than 40 percent for the Veteran's lumbar spine disability is not warranted.  

For the entire period on appeal, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, flexion was still possible, and some range of motion has been present throughout the applicable period under appeal.  As shown above, there is no medical evidence of any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected thoracolumbar spine disability is the functional equivalent of ankylosis.  Notably, all of the VA examinations demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  For example, in the most recent VA examination in September 2015, the VA examiner found forward flexion was to 50 degrees; extension was to 10 degrees; right and left lateral flexion were to 20 degrees; and right and left lateral rotation were to 20 degrees.  There was pain with range of motion.  The Veteran described difficulties bending down to tie his shoe due to the pain on range of motion.  There was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was additional loss of function after three repetitions; forward flexion was to 40 degrees.  The examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time; in terms of range of motion, the examiner found that forward flexion would be reduced to 40 degrees.  
As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Moreover, the medical evidence of record does not suggest that he has had incapacitating episodes having a total duration of at least six weeks during the past 12 month period.  In particular, although the examiners have noted intervertebral disc syndrome, none of the VA examinations have shown any incapacitating episodes due to intervertebral disc syndrome.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in a February 2004 rating decision, the RO granted a separate compensable rating for sciatica affecting the right hip and leg.  Therefore, although the Veteran has consistently complained of pain radiating down the right lower extremity, he has already been assigned a separate 10 percent evaluation for any radiculopathy in the right lower extremity associated with his service-connected low back disability.  Moreover, the objective findings do not indicate that a higher evaluation is warranted at this time.  In this regard, on the most recent September 2015 VA examination, the examiner noted only mild radiculopathy of the right lower extremity.  Additionally, although the Veteran has occasionally complained of pain radiating down the left lower extremity (See July 2008 and July 2011 VA examinations and March 2013 VA treatment record), there have been no objective findings of radiculopathy in the left lower extremity.  In this regard, the September 2015 VA examiner found no radicular signs or symptoms in the left lower extremity.  Finally, although the July 2011 VA examination noted findings of limitation of hip extension to 4/5, the September 2015 examiner indicated that on the current examination, there was no limitation in hip extension.  She indicated that she was unable to comment without resorting to mere speculation on the prior 2011 examination, as it was performed by another provider.  However, she again noted that there was no current limitation regarding hip extension.  There have been no other findings throughout the appeal period of limitation of hip extension.  Finally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 40 percent for the entire period on appeal, for the service-connected chronic lumbar strain.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 40 percent for the entire period on appeal, for the Veteran's service-connected chronic lumbar strain (currently diagnosed as degenerative disc disease of the lumbar spine).  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected chronic lumbar strain (currently diagnosed as degenerative disc disease of the lumbar spine).  The Veteran's back disability is manifested by daily pain, spasms, tenderness, and limitation of motion, all resulting in limitations with prolonged standing, walking, lifting, and bending.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The issue of entitlement to TDIU will be addressed in the remand portion of this decision below.


ORDER

Restoration of the prior 40 percent rating for the service-connected chronic lumbar strain, effective January 1, 2010, is granted.

For the entire period on appeal, a rating in excess of 40 percent for the chronic lumbar strain is denied.


REMAND

With respect to the Veteran's claim for entitlement to TDIU, the Board observes that in May 2013, the Veteran submitted a VA Form 21-8940, which indicated that he had been employed by "Superion" (a temp agency) from September 1998 to August 2002.  In May 2015, the RO requested that "Cape Fear Staffing (Superion)" complete and return an enclosed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The RO indicated that the Veteran was employed with this company from September 1991 through August 2002.  That same month, Cape Fear Staffing submitted a completed VA Form 21-4192 for the dates from March 18, 2002, to July 2, 2002.  Cape Fear Staffing indicated that any information prior to March 18, 2002, would have to be provided by "Spherion," as they were totally different companies.  It does not appear that the RO ever attempted to obtain a VA Form 21-4192 from Spherion for the Veteran's identified period of employment prior to March 2002.  Under the duty to assist, the RO should attempt to obtain a completed VA Form 21-4192 from Spherion Staffing Services for the timeframe from September 1998 to March 2002 (identified by the Veteran as "Superion").

Finally, given the Board's restoration of the 40 percent rating for the service-connected chronic lumbar strain, and determination that the 40 percent rating is warranted for the entire period on appeal, the issue of entitlement to TDIU due to the service-connected chronic lumbar strain should be reevaluated by the AOJ.  

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment due to his service-connected lumbar spine disability.  In particular, the April 2009 VA examiner found that the Veteran's service-connected lumbar spine disability had significant effects on his usual occupation due to pain.  Moreover, although the April 2009 VA examiner found that the Veteran could perform sedentary work, in a statement dated in February 2015, the Veteran indicated that he was not able to stand, lift, or sit for long periods of time due to his service-connected lumbar spine disability.  Additionally, the September 2015 VA examiner found that the Veteran had limitations with prolonged sitting, standing, bending, and lifting more than 25 pounds.  Therefore, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration. 

While on remand, the AOJ should obtain any outstanding records of pertinent private and VA treatment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Attempt to obtain a completed VA Form 21-4192
   from Spherion Staffing Services regarding the 
   Veteran's reported period of employment from 
   September 1998 to March 2002.
   
3.   Then, the AOJ should refer the case to the VA 
	Director of Compensation and Pension Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

4.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claim for 
	entitlement to TDIU.  If the benefit sought remains
   denied, an SSOC should be provided to the Veteran 
   and his representative after according the requisite 
   time to respond.  The matter should then be returned 
   to the Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


